DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-32, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over New (US 2007/0053188) in view of Park (US 2015/0321602).
(1) regarding Claims 25 and 40:
	New discloses a luminaire for lighting a space external to the luminaire (Fixture 40, 60), comprising:
	a housing (40, 60) comprising a lighting element (42, 50) and a separate air distribution clement ([0030]-“air flow source”, the air distribution element comprising: a duct opening and at least one air vent coupled to the duct opening, the at least one air vent configured to deliver conditioned air to the space external to the luminaire (26 in Fig 1 and [0030], [0037]); and
a controller (52) for control of lighting from the luminaire to the space external to the luminaire ([0031]), the controller configured to monitor the space external to the luminaire in an emergency situation ([0039], [0011], [0044]-alarm condition).
However New does not disclose the controlling the distribution of the air.
Park, in the same field of endeavor, discloses:
A luminaire for lighting and for distribution of conditioned air to a space external to the luminaire ([0012]), comprising:
a housing (110, 120) comprising a lighting element and a separate air distribution clement, the air distribution element comprising: a duct opening and at least one air vent coupled to the duct opening, the at least one air vent configured to deliver conditioned air to the space external to the luminaire ([0014], [0042], [0043]); and
a controller for control of distribution of conditioned air from the luminaire to the space external to the luminaire ([0051], [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Park into the device of New to combine the two in order to decrease the weight of device and decrease manufacturing costs as taught by Park ([0009]).
	(2) regarding Claim 26:
		
		The combination of New and Park further discloses:
`		wherein the controller is further configured to provide emergency lighting and wayfinding in the emergency ([0039], [0011], [0044] of New).
	(3) regarding Claim 27:
		The combination of New and Park further discloses:
		wherein the controller is further configured to control the at least one air vent and air flow through the at least one air vent in the emergency ([0012] of Park).
	(4) regarding Claim 28:
		The combination of New and Park further discloses:
		wherein the controller is configured to receive commands from security and/or fire control systems for operating at least one of the lighting or the air flow in the emergency ([0039], [0011], [0044] of New).
(5) regarding Claim 29:
		The combination of New and Park further discloses:
		wherein the controller comprises:
a low voltage power supply ([0031]);
a data and power connection from the controller to the lighting and the at least one air vent, the data and power connection coupling data and power to the luminaire ([0031], [0042] of New).
(6) regarding Claim 30:
		The combination of New and Park further discloses:
wherein the housing is of injection molded construction (See Fig 2 of Park).
(7) regarding Claim 31:
The combination of New and Park further discloses:
wherein the at least one air vent includes at least one valve, the at controller configured to operate the valve to control air flow through the at least one air vent (See Fig 2 of Park).
(8) regarding Claim 32:
The combination of New and Park further discloses:
wherein the duct opening is coupleable to an external ventilation system (See Fig 2 of Park).
	(9) regarding Claim 41:
		The combination of New and Park further discloses:
wherein the controller is further configured to default to emergency operation of the lighting in the emergency ([0039], [0011], [0044] of New).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-32, 40 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844